PER CURIAM.
The award of workers’ compensation benefits is supported by competent substantial evidence and does not reflect any misapplication of the pertinent legal theories. Medical benefits were properly made subject to the usual prerequisites of reasonableness, necessity, and causation. An attorney’s fee is awardable pursuant to section 440.34(3)(b), Florida Statutes (1989). The claimant acknowledges that temporary total disability should have been awax-ded only from August 24, 1992, and we hereby amend the appealed order in this regard. As amended, the order is affirmed.
ALLEN, LAWRENCE and BENTON, JJ., concur.